NO. 07-03-0099-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL A

                                    MARCH 19, 2003

                         ______________________________


                       JAMES GABRIEL RIVERS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                 NO. 12,748-B; HONORABLE JOHN BOARD, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant James Gabriel Rivers filed a Motion to Dismiss Appeal on March 14,

2003, stating that he desires to withdraw his appeal. The Motion to Dismiss is signed by

both appellant and his attorney.


      Without passing on the merits of the case, we grant appellant’s motion for voluntary

dismissal and hereby dismiss the appeal. Tex. R. App. P. 42.2. Having dismissed the
appeal at appellant’s personal request, we will not entertain a motion for rehearing, and our

mandate will issue forthwith.




                                                  James T. Campbell
                                                      Justice




Do not publish.




                                             2